Citation Nr: 1442888	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disability, rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from December 1990 to August 1991.  The Veteran served in the Mississippi National Guard from September 1976 to August 1991, including active duty for training (ACDUTRA) in May 1986.

This appeal comes before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings greater than 20 percent each for right and left knee disabilities.  The appeal was remanded by the Board in June 2008 for further development.

In a November 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court vacated the November 2010 decision and remanded the case to the Board for further proceedings consistent with a February 2012 Joint Motion for Remand.

The Board notes that in January 2013, the Veteran filed increased rating claims with respect to his right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) denied these claims in a December 2013 rating decision.  The Veteran's previous increased rating claims, however, remain pending by virtue of the March 2012 Order of the Court.  See 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013); May v. Nicholson, 19 Vet. App. 310, 315 (2005) (noting that a Board decision undergoing review by the Court is not final).  Therefore, as the March 2006 claims are still under consideration by the Board, the AOJ did not have jurisdiction to adjudicate the January 2013 claims, and the December 2013 rating decision is a nullity that the Board need not address.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

According to the February 2012 Joint Motion for Remand, the Board erred in relying upon an inadequate August 2008 VA Compensation and Pension examination report.  The Joint Motion for Remand indicated that the August 2008 VA examination report was inadequate insofar as it did not address the Veteran's loss of range of motion due to pain by noting the initial degree of range of motion loss due to pain and any functional loss during flare-ups or when the knee is used repeatedly over time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner also failed to make a finding as to the functional loss or range of motion due to pain upon use, in violation of the Court's holding in DeLuca v. Brown.  8 Vet. App. 205 (1995); see also, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

As the August 2008 VA examination, and a more recent December 2013 examination, did not comply with the requirements set forth in Mitchell and DeLuca, the examination reports are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for a right and left knee disabilities.  

2.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

The examiner should discuss whether the Veteran's knees exhibit any recurrent subluxation or lateral instability.  If subluxation or instability is found, the examiner should provide an opinion, in his or her best medical judgment, whether this subluxation and or instability is slight, moderate, or severe in degree.

3.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



